UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811 - 09821 Allied Asset Advisors Funds (Exact name of registrant as specified in charter) 745 McClintock Drive, Suite 314 Burr Ridge, IL 60527 (Address of principal executive offices) (Zip code) Bassam Osman Allied Asset Advisors Funds 745 McClintock Drive, Suite 314 Burr Ridge, IL 60527 (Name and address of agent for service) 877) 417-6161 Registrant's telephone number, including area code Date of fiscal year end: May 31, 2008 Date of reporting period:August 31, 2007 Item 1. Schedule of Investments. Dow Jones Islamic Fund Schedule of Investments August 31, 2007 Shares Value COMMON STOCKS 99.5% Aerospace 0.9% United Technologies Corp. 4,400 $ 328,372 Air Freight & Logistics 0.8% Expeditors International Washington, Inc. 1,000 44,170 FedEx Corp. 1,100 120,648 United Parcel Service, Inc. - Class B 1,500 113,790 278,608 Auto Components0.3% LKQ Corp. (a) 4,000 123,920 Automobiles 0.2% Harley-Davidson, Inc. 1,200 64,548 Beverages 2.2% The Coca-Cola Co. 8,500 457,130 PepsiCo, Inc. 4,500 306,135 763,265 Biotechnology 4.5% Amgen, Inc. (a) 1,500 75,165 Celgene Corp. (a) 7,000 449,470 Genentech, Inc. (a) 2,000 149,620 Gilead Sciences, Inc. (a) 13,500 490,995 Pharmion Corp. (a) 10,000 410,100 Waters Corp. (a) 500 30,785 1,606,135 Building Products 2.1% American Woodmark Corp. 8,300 250,411 Apogee Enterprises, Inc. 6,500 163,605 Simpson Manufacturing Co., Inc. 10,000 330,000 744,016 Chemicals 3.1% Ecolab, Inc. 1,000 41,660 Monsanto Co. 4,000 278,960 Sigma-Aldrich Corp. 2,000 89,600 Syngenta AG - ADR 8,000 300,160 W.R. Grace & Co. (a) 18,000 402,120 1,112,500 Commercial Services 2.0% Apollo Group, Inc. - Class A (a) 1,750 102,673 Career Education Corp. (a) 5,000 148,500 Copart, Inc. (a) 15,000 440,100 691,273 Commercial Services & Supplies 0.3% CoStar Group Inc. (a) 2,000 110,060 Communications Equipment 6.6% Cisco Systems, Inc. (a) 20,500 654,360 Motorola, Inc. 32,000 542,400 Plantronics, Inc. 500 14,200 Polycom, Inc. (a) 500 15,155 QUALCOMM, Inc. 6,600 263,274 Research In Motion Ltd. (a) 9,000 768,690 Telefonaktiebolaget LM Ericsson - ADR 2,500 93,025 2,351,104 Computers & Peripherals 6.2% Apple Inc. (a) 4,500 623,160 Dell Inc. (a) 4,000 113,000 EMC Corp. (a) 8,500 167,110 Hewlett-Packard Co. 15,000 740,250 International Business Machines Corp. (IBM) 4,000 466,760 NCR Corp. (a) 1,000 49,770 Network Appliance, Inc. (a) 1,100 30,646 2,190,696 Construction & Engineering 3.9% Aecom Technology Corp. (a) 4,000 107,480 Fluor Co. 4,000 508,600 Granite Construction Inc. 5,000 272,200 McDermott International, Inc. (a) 3,500 335,965 The Shaw Group Inc. (a) 2,500 125,125 Vulcan Materials Co. 500 45,005 1,394,375 Distributors 0.2% Genuine Parts Co. 1,100 54,648 Diversified Telecommunication Services 2.1% Chunghwa Telecom Co. Ltd. - ADR 7,766 136,060 Deutsche Telekom AG - ADR 12,000 223,200 PT Telekomunikasi Indonesia - ADR 8,000 377,280 736,540 Drilling Oil & Gas Wells 0.6% Pioneer Drilling Co. (a) 16,300 198,208 Electrical Equipment 0.3% The Genlyte Group, Inc. (a) 1,000 72,570 Rockwell Automation, Inc. 700 49,322 121,892 Electronic Equipment & Instruments 1.4% Agilent Technologies, Inc. (a) 3,300 120,120 AVX Corp. 500 7,860 Jabil Circuit, Inc. 500 11,100 ScanSource, Inc. (a) 3,000 83,100 Sunpower Corp. - Class A (a) 3,000 204,990 Trimble Navigation Ltd. (a) 2,000 70,620 497,790 Energy Equipment & Services 6.1% Baker Hughes, Inc. 1,500 125,790 Core Laboratories N.V. (a) 2,000 224,200 ENSCO International, Inc. 500 27,110 GlobalSantaFe Corp. 11,500 811,785 GulfMark Offshore, Inc. (a) 2,000 91,700 Helmerich & Payne, Inc. 10,000 314,900 Noble Corp. 1,000 49,060 Patterson-UTI Energy, Inc. 1,000 21,470 Rowan Companies, Inc. 500 18,770 RPC, Inc. 6,000 82,740 Schlumberger Ltd. 4,000 386,000 2,153,525 Food & Staples Retailing 0.3% CVS Caremark Corp. 2,800 105,896 Food Products 0.6% Lance, Inc. 4,000 99,640 Peet's Coffee & Tea Inc. (a) 4,000 101,040 200,680 Health Care Equipment & Supplies 1.5% Biomet, Inc. 2,778 127,316 C.R. Bard, Inc. 1,000 83,390 DENTSPLY International, Inc. 1,000 39,380 Medtronic, Inc. 4,400 232,496 Stryker Corp. 1,000 66,800 549,382 Health Care Providers & Services 3.0% Cardinal Health, Inc. 1,650 112,827 Healthways, Inc. (a) 6,500 323,700 IMS Health, Inc. 1,100 32,934 Lincare Holdings, Inc. (a) 1,000 35,990 Medco Health Solutions, Inc. (a) 500 42,725 Odyssey HealthCare, Inc. (a) 10,000 97,800 PSS World Medical, Inc. (a) 10,000 190,800 UnitedHealth Group, Inc. 4,800 240,048 1,076,824 Health Care Technology 0.0% Hlth Corp. (a) 1,000 14,780 Help Supply Services 0.2% Barrett Business Services, Inc. 3,500 85,330 Hospital & Medical Service Plans 0.4% WellCare Health Plans Inc (a) 1,500 148,050 Household Durables 0.6% Brookfield Homes Corp. 10,050 199,191 Household Products 2.1% Colgate-Palmolive Co. 2,000 132,640 Kimberly-Clark Corp. 2,000 137,380 Procter & Gamble Co. 7,000 457,170 727,190 Industrial Conglomerates 0.8% 3M Co. 3,000 272,970 Internet & Catalog Retail 0.2% eBay, Inc. (a) 2,000 68,200 Internet Software & Services 2.5% Google Inc. (a) 1,700 875,925 IT Services 1.4% Automatic Data Processing, Inc. 7,000 320,180 Convergys Corp. (a) 500 8,375 Infosys Technologies LTD. - ADR 1,500 71,565 Paychex, Inc. 1,200 53,316 Western Union Co. 3,000 56,490 509,926 Machinery 2.6% American Railcar Industries, Inc. 6,000 157,440 Ampco-Pittsburgh Corp. 3,500 148,855 Bucyrus International, Inc. - Class A 3,500 218,715 CIRCOR International, Inc. 3,000 126,870 DanaherCorp. 1,000 77,660 Illinois Tool Works, Inc. 2,200 127,974 Pall Corp. 500 19,065 Parker Hannifin Corp. 500 53,735 930,314 Management Consulting Services 0.8% ABB Ltd - ADR 11,500 283,590 Media 0.1% Getty Images, Inc. (a) 500 15,595 John Wiley & Sons, Inc. - Class A 500 20,735 36,330 Medical Devices 1.9% Intuitive Surgical, Inc. (a) 3,000 663,840 Medical, Dental, and Hospital Equipment & Supplies 0.3% HealthTronics Inc. (a) 23,000 109,480 Metals & Mining 2.8% AMCOL International Corp. 3,000 96,630 Brush Engineered Materials Inc. (a) 3,000 144,900 Compania de Minas Buenaventura S.A. - ADR 2,800 107,044 FNX Mining Company Inc. (a) 3,000 81,600 Freeport-McMoRan Copper & Gold, Inc. 2,000 174,840 Haynes International, Inc. (a) 1,500 125,295 Nucor Corp. 2,000 105,800 Uranium Resources, Inc. (a) 20,000 155,000 991,109 Multiline Retail 1.2% 99 Cents Only Stores (a) 23,500 290,225 Kohl's Corp. (a) 2,200 130,460 420,685 Office Electronics 0.6% CANON Inc. - ADR 4,000 228,480 Oil & Gas 5.6% BG Group PLC - ADR 6,500 518,570 Bois d' Arc Energy, Inc. (a) 5,000 89,800 Chevron Corp. 5,500 482,680 Cimarex Energy Co. 2,000 71,620 EOG Resources, Inc. 6,400 431,104 Murphy Oil Corp. 2,000 121,880 Royal Dutch Shell PLC - ADR 2,309 179,663 Total SA - ADR 1,000 75,090 1,970,407 Oil, Gas & Consumable Fuels 1.5% Arena Resources, Inc. (a) 3,000 184,080 Western Refining, Inc. 7,000 362,880 546,960 Personal Products 0.4% Avon Products, Inc. 1,600 54,960 Mannatech, Inc. 11,000 90,640 145,600 Pharmaceuticals 11.5% Abbott Laboratories 5,600 290,696 Alcon, Inc. 3,200 432,832 AstraZeneca PLC - ADR 1,000 49,200 Eli Lilly & Co. 6,500 372,775 Forest Laboratories, Inc. (a) 2,000 75,260 Genzyme Corp. (a) 1,000 62,410 GlaxoSmithKline PLC - ADR 11,500 600,530 Johnson & Johnson 4,500 278,055 Merck & Co. Inc. 8,500 426,445 Novartis AG - ADR 5,000 263,250 Pfizer, Inc. 19,000 471,960 Roche Holding AG - ADR 5,000 434,494 Schering-Plough Corp. 2,400 72,048 Wyeth 5,300 245,390 4,075,345 Road & Rail 0.1% Providence and Worcester Railroad Co. 2,000 32,920 Semiconductor & Semiconductor Equipment 2.2% Analog Devices, Inc. 1,000 36,880 Cree, Inc. (a) 500 13,300 Integrated Device Technology, Inc. (a) 650 10,166 Intel Corp. 13,500 347,625 Microchip Technology, Inc. 750 28,890 Taiwan Semiconductor Manufacturing Co. Ltd. - ADR 28,000 277,760 Verigy Ltd. (a) 220 5,812 Xilinx, Inc. 2,000 51,140 771,573 Software 4.7% Adobe Systems, Inc. (a) 1,690 72,247 Electronic Arts, Inc. (a) 2,500 132,350 Fair Isaac Corp. 750 27,743 Intuit, Inc. (a) 1,400 38,234 Microsoft Corp. 29,500 847,535 Nintendo Co., Ltd. - ADR 2,000 115,818 Oracle Corp. (a) 4,000 81,120 Symantec Corp. (a) 18,000 338,580 1,653,627 Specialty Retail 4.3% Bed Bath & Beyond, Inc. (a) 14,000 484,960 Best Buy Co., Inc. 2,500 109,875 DSW Inc. - Class A (a) 3,000 91,350 O'Reilly Automotive, Inc. (a) 7,000 248,780 Pacific Sunwear Of California (a) 6,000 84,060 Ross Stores, Inc. 2,000 55,660 Select Comfort Corporation (a) 19,000 325,850 Staples, Inc. 2,550 60,563 The TJX Companies, Inc. 2,200 67,078 1,528,176 Textiles, Apparel & Luxury Goods 0.8% Coach, Inc. (a) 1,000 44,530 Columbia Sportswear Co. 1,200 71,904 Gildan Activewear Inc. (a) 2,000 64,820 Liz Claiborne, Inc. 1,000 34,170 Nike, Inc. - Class B 1,500 84,510 299,934 Wireless Telecommunication Services 0.7% Vodafone Group Plc - ADR 7,875 255,150 TOTAL COMMON STOCKS (Cost $31,750,939) 35,299,339 Total Investments(Cost $$31,750,939) 99.5% 35,299,339 Other Assets in Excess of Liabilities 0.5% 173,269 TOTAL NET ASSETS 100.0% $ 35,472,608 Percentages are stated as a percent of net assets. ADR American Depositary Receipt (a) Non Income Producing The cost basis of investments for federal income tax purposes at August 31, 2007 was as follows*: Cost of investments $31,750,939 Gross unrealized appreciation 6,458,214 Gross unrealized depreciation (2,909,814) Net unrealized depreciation $3,548,400 *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Item 2. Controls and Procedures. (a) The Registrant’s President/Chief Executive Officer and Treasurer/Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rule15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Allied Asset Advisors Funds By /s/ Bassam Osman Bassam Osman, President Date10/20/2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/ Bassam Osman Bassam Osman, President Date10/20/2007 By /s/ Mohammad Bahseeruddin Mohammad Bahseeruddin, Treasurer Date 10/20/2007
